                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA

                     Plaintiff,                          Case No. 4:11CR3110

       vs.
                                                                    Order
DARRON V. BEARD,

                     Defendant.



      Before the Court is the request for transcript of the sentencing hearing held on
August 17, 2012.

      IT IS ORDERED:

      1.     The request for transcript, filing [196] is granted.

      2.     Darron V. Beard, is advised that the cost of the transcript is $ 40.15 To
             proceed with this request, payment should be sent to the Clerk of Court.
             Should the cost of the transcript exceed this amount, the requestor will be
             required to pay the difference. Likewise, should the cost of the transcript be
             less than $40.15, a refund check will be issued.

      3.     Upon receipt of the payment, the Clerk of Court is ordered to prepare a
             transcript of the hearing held on August 17, 2012. A copy of this order
             should also be mailed to Darron V. Beard.

      DATED: October 17, 2018

                                                 BY THE COURT:


                                                 s/ Richard G. Kopf
                                                 Senior United States District Judge
